DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 19, directed to an invention non-elected without traverse.  Accordingly, claim 19 has been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 16/644342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 19 (Cancelled).

Status of Previous Rejections
The rejections of Claims 1, 3, 8-9, 13, 15 and 20 under 35 U.S.C. 103 as being unpatentable over JP’608 (JPH 04-224608, IDS dated 05/04/2021), and further in view of US’075 (US 8,940,075) and JP’502 (JP 2000-034502, IDS dated 05/04/2021) have been withdrawn in view of the amendment.
The rejections of Claims 16-18 under 35 U.S.C. 103 as being unpatentable over JP’608 (JPH 04-224608, IDS dated 05/04/2021) in view of US’075 (US 8,940,075) and JP’502 (JP 2000-034502, IDS dated 05/04/2021), as applied to claim 1 above, and further in view of US’621 (US’6,447,621) have been withdrawn in view of the amendment.
The rejections of Claims 1-18 and 20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/644342 (US 20210047711), and further in view of JP’502 (JP 2000-034502) have been withdrawn in view of the terminal disclaimer filed on 05/10/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733